Exhibit 10.63

EXECUTION VERSION

GUARANTY

GUARANTY, dated as of October 15, 2010 (this “Guaranty”), by Knology, Inc. (the
“Borrower”) and each of the other entities listed on the signature pages hereof
or that becomes a party hereto pursuant to Section 24 (Additional Guarantors)
hereof (each a “Subsidiary Guarantor” and, together with the Borrower,
collectively, the “Guarantors” and individually a “Guarantor”), in favor of the
Administrative Agent, the Collateral Agent, each Lender, each Issuer (as each
such term is defined in the Credit Agreement referred to below) and each other
holder of a Guarantied Obligation (as defined below) (each, a “Guarantied Party”
and, collectively, the “Guarantied Parties”).

W I T N E S S E T H

WHEREAS, pursuant to the Credit Agreement dated as of October 15, 2010 (together
with all appendices, exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein and used herein having the
meanings given to them in the Credit Agreement) among the Borrower, the Lenders
and Issuers party thereto, the other parties thereto, and Credit Suisse AG,
acting through one or more of its branches, as Administrative Agent and
Collateral Agent, the Lenders and Issuers have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, each Subsidiary Guarantor is a direct or indirect Subsidiary of the
Borrower;

WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans, the issuance of the Letters of Credit and the
granting of the other financial accommodations to the Borrower under the Credit
Agreement; and

WHEREAS, a condition precedent to the obligation of the Lenders and the Issuers
to make their respective extensions of credit to the Borrower under the Credit
Agreement is that the Guarantors shall have executed and delivered this Guaranty
for the benefit of the Guarantied Parties;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1        Guaranty

(a)        To induce the Lenders to make the Loans and the Issuers to issue
Letters of Credit, each Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, as
primary obligor and not merely as surety, the full and punctual payment when due
and in the currency due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in accordance herewith or any
other Loan Document, of all the Guarantied Obligations, whether or not from time
to time reduced or extinguished or hereafter increased or incurred, whether or
not recovery may be or hereafter may become barred by any statute of
limitations, whether or not enforceable as against the Borrower or any other
Loan Party, whether now or hereafter existing, and whether due or to become due,
including principal, interest (including interest at the contract rate
applicable upon default accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code, or any



--------------------------------------------------------------------------------

GUARANTY

KNOLOGY, INC.

 

applicable provisions of comparable state or foreign law, whether or not such
interest is an allowed claim in such proceeding), fees and costs of collection.
This Guaranty constitutes a guaranty of payment and not of collection.

(b)        Each Guarantor further agrees that, if (i) any payment made by
Borrower or any other Person and applied to the Guarantied Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
(ii) the proceeds of Collateral are required to be returned by any Guarantied
Party to the Borrower, its estate, trustee, receiver or any other party,
including any Guarantor, under any bankruptcy law, equitable cause or any other
Requirement of Law, then, to the extent of such payment or repayment, any such
Guarantor’s liability hereunder (and any Lien or other Collateral securing such
liability) shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, this Guaranty
shall have been cancelled or surrendered (and if any Lien or other Collateral
securing such Guarantor’s liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender), this Guaranty (and such
Lien or other Collateral) shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect the obligations of any such Guarantor in respect of the
amount of such payment (or any Lien or other Collateral securing such
obligation).

(c)        “Guarantied Obligations” means (i) in the case of the Borrower, the
obligations of any other Loan Party under any Loan Document, any Secured Hedging
Obligations of such Loan Party and any Cash Management Obligations of such Loan
Party, and (ii) in the case of each Subsidiary Guarantor, the Obligations of the
Borrower, the obligations of any other Loan Party under any Loan Document, any
Secured Hedging Obligations of the Borrower or any other Loan Party and any Cash
Management Obligations of the Borrower or any other Loan Party.

Section 2        Limitation of Guaranty

Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount of the Guarantied
Obligations for which any Subsidiary Guarantor shall be liable shall not exceed
the maximum amount for which such Subsidiary Guarantor can be liable without
rendering this Guaranty or any other Loan Document, as it relates to such
Subsidiary Guarantor, subject to avoidance under applicable law relating to
fraudulent conveyance or fraudulent transfer (including Section 548 of the
Bankruptcy Code or any applicable provisions of comparable state law)
(collectively, “Fraudulent Transfer Laws”), in each case after giving effect
(a) to all other liabilities of such Subsidiary Guarantor, contingent or
otherwise, that are relevant under such Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of such Subsidiary Guarantor in respect of
intercompany Indebtedness to the Borrower to the extent that such Indebtedness
would be discharged in an amount equal to the amount paid by such Subsidiary
Guarantor hereunder) and (b) to the value as assets of such Subsidiary Guarantor
(as determined under the applicable provisions of such Fraudulent Transfer Laws)
of any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by such Subsidiary Guarantor pursuant to (i) applicable Requirements
of Law, (ii) Section 3 (Contribution) of this Guaranty or (iii) any other
Contractual Obligations providing for an equitable allocation among such
Subsidiary Guarantor and other Subsidiaries or Affiliates of the Borrower of
obligations arising under this Guaranty or other guaranties of the Guarantied
Obligations by such parties.

 

2



--------------------------------------------------------------------------------

GUARANTY

KNOLOGY, INC.

 

Section 3        Contribution

To the extent that any Subsidiary Guarantor shall be required hereunder to pay a
portion of the Guarantied Obligations exceeding the greater of (a) the amount of
the economic benefit actually received by such Subsidiary Guarantor from the
Revolving Loans and the Term Loans and the other financial accommodations
provided to the Borrower under the Loan Documents and (b) the amount such
Subsidiary Guarantor would otherwise have paid if such Subsidiary Guarantor had
paid the aggregate amount of the Guarantied Obligations (excluding the amount
thereof repaid by the Borrower) in the same proportion as such Subsidiary
Guarantor’s net worth at the date enforcement is sought hereunder bears to the
aggregate net worth of all the Subsidiary Guarantors at the date enforcement is
sought hereunder, then such Guarantor shall be reimbursed by such other
Subsidiary Guarantors for the amount of such excess, pro rata, based on the
respective net worths of such other Subsidiary Guarantors at the date
enforcement hereunder is sought.

Section 4        Authorization; Other Agreements

The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of such
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:

(a)        supplement, renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to, the Guarantied Obligations, or any
part of them, or otherwise modify, amend or change the terms of any promissory
note or other agreement, document or instrument (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them, including any increase or decrease of
principal or the rate of interest thereon;

(b)        waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Guarantied Obligations, or any part thereof, or any
other instrument or agreement in respect of the Guarantied Obligations
(including the other Loan Documents) now or hereafter executed by the Borrower
and delivered to the Guarantied Parties or any of them;

(c)        accept partial payments on the Guarantied Obligations;

(d)        receive, take and hold additional security or collateral for the
payment of the Guarantied Obligations or any part of them and exchange, enforce,
waive, substitute, liquidate, terminate, abandon, fail to perfect, subordinate,
transfer, otherwise alter and release any such additional security or
collateral;

(e)        settle, release, compromise, collect or otherwise liquidate the
Guarantied Obligations or accept, substitute, release, exchange or otherwise
alter, affect or impair any security or collateral for the Guarantied
Obligations or any part of them or any other guaranty therefor, in any manner;

(f)        add, release or substitute any one or more other guarantors, makers
or endorsers of the Guarantied Obligations or any part of them and otherwise
deal with the Borrower or any other guarantor, maker or endorser;

 

3



--------------------------------------------------------------------------------

GUARANTY

KNOLOGY, INC.

 

(g)        apply to the Guarantied Obligations any payment or recovery (x) from
the Borrower, from any other guarantor, maker or endorser of the Guarantied
Obligations or any part of them or (y) from any Guarantor in such order as
provided herein, in each case whether such Guarantied Obligations are secured or
unsecured or guaranteed or not guaranteed by others;

(h)        apply to the Guarantied Obligations any payment or recovery from any
Guarantor of the Guarantied Obligations or any sum realized from security
furnished by such Guarantor upon its indebtedness or obligations to the
Guarantied Parties or any of them, in each case whether or not such indebtedness
or obligations relate to the Guarantied Obligations; and

(i)        refund at any time any payment received by any Guarantied Party in
respect of any Guarantied Obligation, and payment to such Guarantied Party of
the amount so refunded shall be fully guaranteed hereby even though prior
thereto this Guaranty shall have been cancelled or surrendered (or any release
or termination of any Collateral by virtue thereof), and such prior cancellation
or surrender shall not diminish, release, discharge, impair or otherwise affect
the obligations of any Guarantor hereunder in respect of the amount so refunded
(and any Collateral so released or terminated shall be reinstated with respect
to such obligations);

even if any right of reimbursement or subrogation or other right or remedy of
any Guarantor is extinguished, affected or impaired by any of the foregoing
(including any election of remedies by reason of any judicial, non-judicial or
other proceeding in respect of the Guarantied Obligations that impairs any
subrogation, reimbursement or other right of such Guarantor).

Section 5        Guaranty Absolute and Unconditional

Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guaranty are
absolute and unconditional and shall not be discharged or otherwise affected as
a result of any of the following:

(a)        the invalidity or unenforceability of any of the Borrower’s
obligations under the Credit Agreement or any other Loan Document or any other
agreement or instrument relating thereto, or any security for, or other guaranty
of the Guarantied Obligations or any part of them, or the lack of perfection or
continuing perfection or failure of priority of any security for the Guarantied
Obligations or any part of them;

(b)        the absence of any attempt to collect the Guarantied Obligations or
any part of them from the Borrower or other action to enforce the same;

(c)        failure by any Guarantied Party to take any steps to perfect and
maintain any Lien on, or to preserve any rights to, any Collateral;

(d)        any Guarantied Party’s election, in any proceeding instituted under
chapter 11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of
the Bankruptcy Code or any applicable provisions of comparable state or foreign
law;

(e)        any borrowing or grant of a Lien by the Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;

 

4



--------------------------------------------------------------------------------

GUARANTY

KNOLOGY, INC.

 

(f)        the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of any Guarantied Party’s claim (or claims) for repayment of the
Guarantied Obligations;

(g)        any use of cash collateral under Section 363 of the Bankruptcy Code;

(h)        any agreement or stipulation as to the provision of adequate
protection in any bankruptcy proceeding;

(i)        the avoidance of any Lien in favor of the Guarantied Parties or any
of them for any reason;

(j)        any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Guarantor or any of the Borrower’s other Subsidiaries, including
any discharge of, or bar or stay against collecting, any Guarantied Obligation
(or any part of them or interest thereon) in or as a result of any such
proceeding;

(k)        failure by any Guarantied Party to file or enforce a claim against
the Borrower or its estate in any bankruptcy or insolvency case or proceeding;

(l)        any action taken by any Guarantied Party if such action is authorized
hereby;

(m)        any election following the occurrence of an Event of Default by any
Guarantied Party to proceed separately against the personal property Collateral
in accordance with such Guarantied Party’s rights under the UCC or, if the
Collateral consists of both personal and real property, to proceed against such
personal and real property in accordance with such Guarantied Party’s rights
with respect to such real property;

(n)        any change in the corporate existence or structure of the Borrower or
any other Loan Party;

(o)        any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by any
Guarantor or any other Person against any Guarantied Party;

(p)        any Requirement of Law affecting any term of any Guarantor’s
obligations under this Guaranty; or

(q)        any other circumstance that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor or any other obligor on
any obligations, other than the payment in full of the Guarantied Obligations.

Section 6        Waivers

Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Guarantied Obligations or any part of
them, and any defense arising by reason of any disability or other defense of
the Borrower. Each Guarantor shall not, until the Guarantied Obligations are
irrevocably paid in full and the Revolving Credit Commitments have

 

5



--------------------------------------------------------------------------------

GUARANTY

KNOLOGY, INC.

 

been terminated, assert any claim or counterclaim it may have against the
Borrower or set off any of its obligations to the Borrower against any
obligations of the Borrower to it. In connection with the foregoing, each
Guarantor covenants that its obligations hereunder shall not be discharged,
except by complete performance.

Section 7        Reliance

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower and any endorser and other guarantor of all
or any part of the Guarantied Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guarantied Obligations, or any part
thereof, that diligent inquiry would reveal, and each Guarantor hereby agrees
that no Guarantied Party shall have any duty to advise any Guarantor of
information known to it regarding such condition or any such circumstances. In
the event any Guarantied Party, in its sole discretion, undertakes at any time
or from time to time to provide any such information to any Guarantor, such
Guarantied Party shall be under no obligation (a) to undertake any investigation
not a part of its regular business routine, (b) to disclose any information that
such Guarantied Party, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (c) to make any other or
future disclosures of such information or any other information to any
Guarantor.

Section 8        Waiver of Subrogation and Contribution Rights

The Guarantors hereby waive any right of subrogation to any of the rights of the
Guarantied Parties or any part of them against the Borrower or any Guarantor or
any right of reimbursement or contribution or similar right against the Borrower
or any Guarantor by reason of this Guaranty or by any payment made by any
Guarantor in respect of the Guarantied Obligations.

Section 9        Subordination

Each Guarantor hereby agrees that any Indebtedness of the Borrower now or
hereafter owing to any Guarantor, whether heretofore, now or hereafter created
(the “Guarantor Subordinated Debt”), is hereby subordinated to all of the
Guarantied Obligations and that, except as permitted under Section 8.5
(Restricted Payments) of the Credit Agreement, the Guarantor Subordinated Debt
shall not be paid in whole or in part until the Guarantied Obligations have been
paid in full and this Guaranty is terminated and of no further force or effect.
No Guarantor shall accept any payment of or on account of any Guarantor
Subordinated Debt at any time in contravention of the foregoing. Upon the
occurrence and during the continuance of an Event of Default, the Borrower shall
pay to the Administrative Agent any payment of all or any part of the Guarantor
Subordinated Debt and any amount so paid to the Administrative Agent shall be
applied to payment of the Guarantied Obligations as provided in Section 2.13(f)
(Payments and Computations) of the Credit Agreement. Each payment on the
Guarantor Subordinated Debt received in violation of any of the provisions
hereof shall be deemed to have been received by such Guarantor as trustee for
the Guarantied Parties and shall be paid over to the Administrative Agent
immediately on account of the Guarantied Obligations, but without otherwise
affecting in any manner such Guarantor’s liability hereof. Each Guarantor agrees
to file all claims against the Borrower in any bankruptcy or other proceeding in
which the filing of claims is required by law in respect of any Guarantor
Subordinated Debt, and the Administrative Agent shall be entitled to all of such
Guarantor’s rights thereunder. If for any reason a Guarantor fails to file such
claim at least ten Business Days prior to the last date on which such claim
should be filed, such Guarantor hereby irrevocably appoints the Administrative
Agent as its true and lawful attorney-in-fact and is

 

6



--------------------------------------------------------------------------------

GUARANTY

KNOLOGY, INC.

 

hereby authorized to act as attorney-in-fact in such Guarantor’s name to file
such claim or, in the Administrative Agent’s discretion, to assign such claim to
and cause proof of claim to be filed in the name of the Administrative Agent or
its nominee. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to the
Administrative Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for that purpose, each Guarantor hereby
assigns to the Administrative Agent all of such Guarantor’s rights to any
payments or distributions to which such Guarantor otherwise would be entitled.
If the amount so paid is greater than such Guarantor’s liability hereunder, the
Administrative Agent shall pay the excess amount to the party entitled thereto.
In addition, each Guarantor hereby irrevocably appoints the Administrative Agent
as its attorney-in-fact to exercise all of such Guarantor’s voting rights in
connection with any bankruptcy proceeding or any plan for the reorganization of
the Borrower.

Section 10        Default; Remedies

The obligations of each Guarantor hereunder are independent of and separate from
the Guarantied Obligations. If any Guarantied Obligation is not paid when due,
or upon any Event of Default hereunder or upon any default by the Borrower as
provided in any other instrument or document evidencing all or any part of the
Guarantied Obligations, the Administrative Agent may, at its sole election,
proceed or direct the Collateral Agent to proceed directly and at once, without
notice, against any Guarantor to collect and recover the full amount or any
portion of the Guarantied Obligations then due, without first proceeding against
the Borrower or any other guarantor of the Guarantied Obligations, or against
any Collateral under the Loan Documents or joining the Borrower or any other
guarantor in any proceeding against any Guarantor. At any time after maturity of
the Guarantied Obligations, the Administrative Agent or the Collateral Agent may
(unless the Guarantied Obligations have been irrevocably paid in full), without
notice to any Guarantor and regardless of the acceptance of any Collateral for
the payment hereof, appropriate and apply toward the payment of the Guarantied
Obligations (a) any indebtedness due or to become due from any Guarantied Party
to such Guarantor and (b) any moneys, credits or other property belonging to
such Guarantor at any time held by or coming into the possession of any
Guarantied Party or any of its respective Affiliates.

Section 11        Irrevocability

This Guaranty shall be irrevocable as to the Guarantied Obligations (or any part
thereof) until the Commitments have been terminated and all monetary Guarantied
Obligations then outstanding have been irrevocably repaid in cash, at which time
this Guaranty shall automatically be cancelled. Upon such cancellation and at
the written request of any Guarantor or its successors or assigns, and at the
cost and expense of such Guarantor or its successors or assigns, the
Administrative Agent shall execute in a timely manner a satisfaction of this
Guaranty and such instruments, documents or agreements as are necessary or
desirable to evidence the termination of this Guaranty.

Section 12        Setoff

Upon the occurrence and during the continuance of an Event of Default, each
Guarantied Party and each Affiliate of a Guarantied Party may, without notice to
any Guarantor and regardless of the acceptance of any security or collateral for
the payment hereof, appropriate and apply toward the payment of all or any part
of the Guarantied Obligations (a) any indebtedness due or to become due from
such Guarantied Party or Affiliate to such Guarantor and

 

7



--------------------------------------------------------------------------------

GUARANTY

KNOLOGY, INC.

 

(b) any moneys, credits or other property belonging to such Guarantor, at any
time held by, or coming into, the possession of such Guarantied Party or
Affiliate.

Section 13        No Marshalling

Each Guarantor consents and agrees that no Guarantied Party or Person acting for
or on behalf of any Guarantied Party shall be under any obligation to marshal
any assets in favor of any Guarantor or against or in payment of any or all of
the Guarantied Obligations.

Section 14        Enforcement; Amendments; Waivers

No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guaranty, the Credit Agreement or any other Loan
Document or otherwise with respect to all or any part of the Guarantied
Obligations, the Collateral or any other guaranty of or security for all or any
part of the Guarantied Obligations shall operate as a waiver thereof, and no
single or partial exercise by any such Person of any such right or remedy shall
preclude any further exercise thereof. No modification or waiver of any
provision of this Guaranty shall be binding upon any Guarantied Party, except as
expressly set forth in a writing duly signed and delivered by the party making
such modification or waiver. Failure by any Guarantied Party at any time or
times hereafter to require strict performance by the Borrower, any Guarantor,
any other guarantor of all or any part of the Guarantied Obligations or any
other Person of any provision, warranty, term or condition contained in any Loan
Document now or at any time hereafter executed by any such Persons and delivered
to any Guarantied Party shall not waive, affect or diminish any right of any
Guarantied Party at any time or times hereafter to demand strict performance
thereof and such right shall not be deemed to have been waived by any act or
knowledge of any Guarantied Party, or its respective agents, officers or
employees, unless such waiver is contained in an instrument in writing, directed
and delivered to the Borrower or such Guarantor, as applicable, specifying such
waiver, and is signed by the party or parties necessary to give such waiver
under the Credit Agreement. No waiver of any Event of Default by any Guarantied
Party shall operate as a waiver of any other Event of Default or the same Event
of Default on a future occasion, and no action by any Guarantied Party permitted
hereunder shall in any way affect or impair any Guarantied Party’s rights and
remedies or the obligations of any Guarantor under this Guaranty. Any
determination by a court of competent jurisdiction of the amount of any
principal or interest owing by the Borrower to a Guarantied Party shall be
conclusive and binding on each Guarantor irrespective of whether such Guarantor
was a party to the suit or action in which such determination was made.

Section 15        Successors and Assigns

This Guaranty shall be binding upon each Guarantor and upon the successors and
assigns of such Guarantors and shall inure to the benefit of the Guarantied
Parties and their respective successors and assigns; all references herein to
the Borrower and to the Guarantors shall be deemed to include their respective
successors and assigns. The successors and assigns of the Guarantors and the
Borrower shall include their respective receivers, trustees and
debtors-in-possession. All references to the singular shall be deemed to include
the plural where the context so requires.

Section 16        Representations and Warranties; Covenants

Each Guarantor hereby (a) severally represents and warrants as to itself only
that the representations and warranties as to it made by the Borrower in Article
IV (Representations

 

8



--------------------------------------------------------------------------------

GUARANTY

KNOLOGY, INC.

 

and Warranties) of the Credit Agreement are true and correct on the date hereof
and true and correct in all material respects on each other date as required by
Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of Credit) of
the Credit Agreement and (b) agrees to take, or refrain from taking, as the case
may be, each action necessary to be taken or not taken, as the case may be, so
that no Default or Event of Default is caused by the failure to take such action
or to refrain from taking such action by such Guarantor.

Section 17        Governing Law

This Guaranty and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

Section 18        Submission to Jurisdiction; Service of Process

(a)        Any legal action or proceeding with respect to this Guaranty, and any
other Loan Document, may be brought in the courts of the State of New York
located in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Guaranty,
each Guarantor hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. The
parties hereto hereby irrevocably waive any objection, including any objection
to the laying of venue or based on the grounds of forum non conveniens, that any
of them may now or hereafter have to the bringing of any such action or
proceeding in such respective jurisdictions.

(b)        Each Guarantor hereby irrevocably consents to the service of any and
all legal process, summons, notices and documents in any suit, action or
proceeding brought in the United States of America arising out of or in
connection with this Guaranty or any other Loan Document by the mailing (by
registered or certified mail, postage prepaid) or delivering of a copy of such
process to such Guarantor care of the Borrower at the Borrower’s address
specified in Section 11.8 (Notices, Etc.) of the Credit Agreement. Each
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c)        Nothing contained in this Section 18 (Submission to Jurisdiction;
Service of Process) shall affect the right of the Administrative Agent or any
other Guarantied Party to serve process in any other manner permitted by law or
commence legal proceedings or otherwise proceed against a Guarantor in any other
jurisdiction.

(d)        If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
10:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

Section 19        Waiver of Judicial Bond

To the fullest extent permitted by applicable law, the Guarantor waives the
requirement to post any bond that otherwise may be required of any Guarantied
Party in connection with any judicial proceeding to enforce such Guarantied
Party’s rights to payment hereunder, security interest in or other rights to the
Collateral or in connection with any other

 

9



--------------------------------------------------------------------------------

GUARANTY

KNOLOGY, INC.

 

legal or equitable action or proceeding arising out of, in connection with, or
related to this Guaranty and the Loan Documents to which it is a party.

Section 20        Certain Terms

The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section, subsection
or clause in this Guaranty, (b) unless otherwise indicated, references herein to
an Exhibit, Article, Section, subsection or clause refer to the appropriate
Exhibit to, or Article, Section, subsection or clause in this Guaranty and
(c) the term “including” means “including without limitation” except when used
in the computation of time periods.

Section 21        Waiver of Jury Trial

EACH OF THE ADMINISTRATIVE AGENT, THE OTHER GUARANTIED PARTIES AND EACH
GUARANTOR IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS GUARANTY AND ANY OTHER LOAN DOCUMENT.

Section 22        Notices

Any notice or other communication herein required or permitted shall be given as
provided in Section 11.8 (Notices, Etc.) of the Credit Agreement and, in the
case of any Guarantor, to such Guarantor in care of the Borrower.

Section 23        Severability

Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

Section 24        Additional Guarantors

Each of the Guarantors agrees that, if, pursuant to Section 7.11(a) (Additional
Collateral and Guaranties) of the Credit Agreement, the Borrower shall be
required to cause any Subsidiary thereof that is not a Guarantor to become a
Guarantor hereunder, or if for any reason the Borrower desires any such
Subsidiary to become a Guarantor hereunder, such Subsidiary shall execute and
deliver to the Administrative Agent a Guaranty Supplement in substantially the
form of Exhibit A (Guaranty Supplement) attached hereto and shall thereafter for
all purposes be a party hereto and have the same rights, benefits and
obligations as a Guarantor party hereto on the Effective Date.

Section 25        Collateral

Each Guarantor hereby acknowledges and agrees that its obligations under this
Guaranty are secured pursuant to the terms and provisions of the Collateral
Documents executed by it in favor of the Collateral Agent, for the benefit of
the Secured Parties, and covenants that it shall not grant any Lien with respect
to its Property in favor, or for the benefit, of any Person

 

10



--------------------------------------------------------------------------------

GUARANTY

KNOLOGY, INC.

 

other than the Administrative Agent, for the benefit of the Secured Parties
except as otherwise permitted by Section 8.2 (Liens, Etc.) of the Credit
Agreement.

Section 26        Costs and Expenses

In accordance with the provisions of Section 11.3 (Costs and Expenses) of the
Credit Agreement, each Guarantor agrees to pay or reimburse the Collateral
Agent, the Collateral Agent and each of the other Guarantied Parties upon demand
for all out-of-pocket costs and expenses, including reasonable attorneys’ fees
(including allocated costs of internal counsel and costs of settlement),
incurred by the Administrative Agent, the Collateral Agent and such other
Guarantied Parties in enforcing this Guaranty against such Guarantor or any
security therefor or exercising or enforcing any other right or remedy available
in connection herewith or therewith.

Section 27        Waiver of Consequential Damages

EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGE IN ANY LEGAL ACTION OR
PROCEEDING IN RESPECT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT.

Section 28        Entire Agreement

This Guaranty, taken together with all of the other Loan Documents executed and
delivered by the Guarantors, represents the entire agreement and understanding
of the parties hereto and supersedes all prior understandings, written and oral,
relating to the subject matter hereof.

Section 29        Counterparts

This Guaranty may be executed in any number of separate counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
facsimile transmission or electronic mail shall be effective as delivery of a
manually executed counterpart.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantors as of
the day and year first set forth above.

 

 

KNOLOGY BROADBAND, INC.

KNOLOGY OF CENTRAL FLORIDA, INC.

KNOLOGY PROVIDER SOLUTIONS GROUP, INC.

KNOLOGY OF ALABAMA, INC.

KNOLOGY OF AUGUSTA, INC.

KNOLOGY OF CHARLESTON, INC.

KNOLOGY OF COLUMBUS, INC.

KNOLOGY OF FLORIDA, LLC

KNOLOGY OF GEORGIA, INC.

KNOLOGY OF HUNTSVILLE, INC.

KNOLOGY OF KNOXVILLE, INC

KNOLOGY OF MONTGOMERY, INC.

KNOLOGY OF NASHVILLE, INC.

KNOLOGY OF SOUTH CAROLINA, INC.

GLOBE TELECOMMUNICATIONS, INC.

ITC GLOBE, INC.

KNOLOGY OF THE VALLEY, INC.

VALLEY TELEPHONE CO., LLC

KNOLOGY OF SOUTH DAKOTA, INC.

KNOLOGY OF THE PLAINS, INC.

KNOLOGY COMMUNITY TELEPHONE, INC.

KNOLOGY OF THE BLACK HILLS, LLC

BLACK HILLS FIBER SYSTEMS, INC.

BHFC PUBLISHING, LLC

KNOLOGY TOTAL COMMUNICATIONS, INC.

KNOLOGY OF THE WIREGRASS, INC.

WIREGRASS TELCOM, INC.

COMMUNICATIONS ONE, INC.

WEST GEORGIA BROADBAND, INC.

KNOLOGY OF KANSAS, INC.,

each as Grantor

 

By:

 

/s/ M. Todd Holt

      Name: M. Todd Holt       Title: President and Chief Financial Officer  

[SIGNATURE PAGE TO GUARANTY]

 



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

CREDIT SUISSE AG, CAYMAN  ISLANDS BRANCH,

as Administrative Agent and

as Collateral Agent

By:

 

/s/ Bill O’Daly

Name:

  Bill O’Daly

Title:

  Director

By:

 

/s/ Christopher Reo Day

Name:

  Christopher Reo Day

Title:

  Associate

[SIGNATURE PAGE TO GUARANTY]



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTY SUPPLEMENT

The undersigned hereby agrees to be bound as a Guarantor for purposes of the
Guaranty, dated as of October     , 2010 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), made by
Knology, Inc. and certain of its Subsidiaries listed on the signature pages
thereof and acknowledged by Credit Suisse AG, acting through one or more of its
branches, as Administrative Agent and as Collateral Agent, and the undersigned
hereby acknowledges receipt of a copy of the Guaranty. The undersigned hereby
represents and warrants that each of the representations and warranties
contained in Section 16 (Representations and Warranties; Covenants) of the
Guaranty applicable to it is true and correct on and as the date hereof as if
made on and as of such date. Capitalized terms used herein but not defined
herein are used with the meanings given them in the Guaranty.

IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of             ,         .

 

[NAME OF GUARANTOR]

By:

 

 

  Name:   Title:

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

CREDIT SUISSE AG, acting through one or

more of its branches,

as Administrative Agent and as

Collateral Agent

By:

 

 

Name:

Title: